DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/14/2022   have all been considered and made of record ( note the attached copy of form PTO – 1449).


Allowable Subject Matter
2.    Claims 29-31,33,37-43,45,46,48 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 29,39 and 46  ,which include, a reflectometry instrument for illuminating a macula of a human eye having a light source series of mirrors mirror for reflecting the illumination beam toward the macula and for reflecting the detection beam from the macula, the series of mirrors including a first mirror and  a spectrometer for measuring the detection beam and  a fiber optic cable between the series of mirrors and the spectrometer; and a beam dump in optical alignment with and opposite from the fiber optic cable and  illumination beam and the detection beam remain separated between the macula and the first mirror, and the series of mirrors are configured to reflect the detection beam into the fiber optic cable (claim 29) and an enclosure containing at least the detection system; and an eye piece attached to the enclosure and configured to interface with the human eye to prevent ambient light from entering the enclosure (claims 39 and 46).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/21/2022